IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GORDON D. CURTIS AND CHERYL A.          : No. 548 MAL 2014
CURTIS, LEGAL GUARDIANS OF THE          :
MINOR CHILD LOGAN MICHAEL               :
CURTIS AND ZACHARY AARON                : Petition for Allowance of Appeal from the
CURTIS,                                 : Order of the Superior Court
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
NANCY E.H. CARTER,                      :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.